Title: From George Washington to George Clinton, 6 November 1780
From: Washington, George
To: Clinton, George


                        
                            Dr Sir
                            Head Quarters Prekaness 6th Novemr 1780
                        
                        The moment I recd yours of the 3d I gave orders to Genl Heath to detach the remaining three Regiments
                            of the York Brigade to Albany there to put themselves under the command of Brig. Genl Clinton who has orders to
                            dispose of them as circumstances may require—should you receive any information that they are not necessary above, you
                            will be pleased to communicate it to Generall Heath, that their march may be countermanded.
                        Your Excellency will perceive by the inclosed to Genl schuyler, under flying seal, that I have given
                            discretionary powers to seize and secure a certain person, should it, upon further investigation of circumstances appear
                            necessary. I am with the highest Respect and Esteem Yr Excellency’s Most obt and hble Ser.
                        
                            